Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:
In claim 4, lines 1-2, “circumferential separations reduced thickness cuts” should read “circumferential separations are reduced thickness cuts”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. Patent No. 6,629,506) in view of Pryce (U.S. Patent No. 5,603,140).
Regarding claim 1, Park discloses a bed leg 10 having a plurality of leg segments 12 (Figure 6, Col. 3, lines 25-34). Park does not disclose a leg cover for the bed leg, the cover comprising: a plurality of cover segments each having a matching length with a length of a corresponding one of the leg segments, each cover segment having a longitudinal separation, an upper circumferential separation and a lower circumferential separation, wherein the leg cover is concentrically received over the bed leg and is adapted to be separated at the circumferential separations to match a reduced length of the segmented leg if one or more leg segments is removed.
Pryce teaches a leg cover 1 for the bed leg (Figure 4, where the cover 1 is wrapped circumferentially around a furniture leg), the cover 1 comprising: a plurality of cover segments 2 (each segment separated by breakaway lines 6), each cover segment 2 having a longitudinal separation 6 (Figures 1-2, where breakaway lines extend both longitudinally and latitudinally on the cover 1, Col. 3, lines 6-19), an upper circumferential separation and a lower circumferential separation (see annotated Figure 1, below), wherein the leg cover 1 is concentrically received over the bed leg (Figure 4, where the cover 1 is wrapped circumferentially around a furniture leg) and is adapted to be separated at the circumferential separations to match a reduced length of the leg (Col. 3, lines 6-19)

    PNG
    media_image1.png
    515
    411
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park with a leg cover for the bed leg, the cover comprising: a plurality of cover segments, each cover segment having a longitudinal separation, an upper circumferential separation and a lower circumferential separation, wherein the leg cover is concentrically received over the bed leg and is adapted to be separated at the circumferential separations to match a reduced length of the segmented leg if one or more leg segments is removed, as taught by Pryce, because the leg cover of Pryce provides protection against damage (such as scratching from shoes, pets, or vacuum cleaners) and is able to be readily adjusted to the desired height of the leg (Col. 1, lines 11-59). It is further noted that while Pryce does not explicitly teach the use of the cover 1 with a segmented, height adjustable leg such that each cover segment has a matching length with a length of a corresponding one of the leg segments and is adapted to be separated at the circumferential separations to match a reduced length of the segmented leg if one or more leg segments is removed, Pryce contemplates that “breakaway lines 6 could also be arranged in other configurations to assist in the alteration of the shape of elongate shield member 2 such that it accommodates the shape of the furniture leg or corner” (Col. 4, lines 47-53). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the breakaway lines of Pryce such that they align with the height of the leg segments of Park, such that the cover of Pryce accommodates the shape of the leg of Park, regardless of the user’s selected height.
Regarding claim 2, Park, as modified, discloses the subject matter as discussed above with regard to claim 1. Park, as modified, further discloses wherein the leg cover 1 is sized to be concentrically received over the segmented leg (see Pryce, Figure 4, and see Park, Figure 6 which discloses leg segments 12) with the upper circumferential separation of a top one of the plurality of cover segment in planar alignment with a top surface of a top leg segment of the plurality of leg segments (see discussion of claim 1 above, where Pryce contemplates that “breakaway lines 6 could also be arranged in other configurations to assist in the alteration of the shape of elongate shield member 2 such that it accommodates the shape of the furniture leg or corner” such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the breakaway lines of Pryce such that they align with the height of the leg segments of Park), wherein matching lengths L3 of each of the plurality of cover segments with the lengths L2 of the plurality of leg segments provides alignment of the upper and lower circumferential separations in the segmented leg cover with the upper and lower surfaces of the leg segments (see discussion in claim 1, above regarding the height of the cover of Pryce aligning with the height of the legs segments of Park).
Regarding claim 3, Park, as modified, discloses the subject matter as discussed above with regard to claim 1. Park, as modified, further discloses wherein the longitudinal and circumferential separations 6 are perforated lines 7 whereby each cover segment 2 is adapted to be disconnected from an adjacent cover segments at the circumferential separation and from the leg segment encircled by the cover segment 2 at the longitudinal separation (see Pryce, annotated Figure 1, above, and see Col. 3, lines 6-19).
Regarding claim 4, Park, as modified, discloses the subject matter as discussed above with regard to claim 1. Park, as modified, further discloses wherein the longitudinal and circumferential separations 6 are reduced thickness cuts 7 in the material of the cover segments 2 leaving a thin connecting web whereby each cover segment is adapted to be disconnected from an adjacent cover segments 2 at the circumferential separation 6 and from the leg segment encircled by the cover segment 2 at the longitudinal separation 6 (see Pryce, annotated Figure 1, above, and see Col. 3, lines 20-40).

Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, Park, as modified, discloses the subject matter as discussed above with regard to claims 1 and 2. Park, as modified, does not disclose wherein the plurality of cover segments each comprise molded bifurcated half cylindrical segments joined at diametrically opposed longitudinal separations.
Tupper (U.S. Patent No. 5,873,144) is cited as being of interest for teaching molded bifurcated half cylindrical segments 62a and 62b joined at diametrically opposed longitudinal separations 66 and 68 (Figure 8). Sabounjian (U.S. Publication No. 2019/0343277) and Chen (U.S. Publication No. 2003/0131767) are additionally cited as being of interest for teaching molded bifurcated half substantially cylindrical segments (22 of Sabounjian, Figure 6A and 40 of Chen, Figures 2 and 3) joined at diametrically opposed longitudinal separations (100 and 102 of Sabounjian, Figure 6A and paragraph 0075, and see Chen, paragraph 0018 and Figures 2 and 3). 
However, the leg cover of Pryce is not formed as a whole cylinder, and instead takes the shape of one half of a right circular cylinder having an opening between side sections 10 (Figures 2 and 3). The opening of Pryce is provided in order that the leg cover may cover the exterior facing parts of furniture legs and corners in a wide variety of shapes and sizes, including furniture with no appreciable leg structure. Modifying Pryce such that the structure of each segment comprises half cylindrical segments joined at diametrically opposed longitudinal separations would alter this function of Pryce, preventing Pryce from being used with furniture that is larger than the circumference of the joined half cylinders, thereby greatly reducing the range of objects with which the leg cover of Pryce may be used. As such, there is no teaching, suggestion or motivation in the prior art of record that would provide for the claimed structure of the plurality of cover segments of claim 5. Claims 6-9 would additionally be allowable by virtue of their dependence on claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baylin (U.S. Patent No. 3,472,489)
Huxtable (U.S. Publication No. 2010/0300028)
Sharratt et al. (U.S. Publication No. 2015/0210473)
Schneider (U.S. Publication No. 2012/0061545)
Polevoy et al. (U.S. Publication No. 2016/0007759)
Huxtable et al. (U.S. Patent No. 7,770,861)
Derkoski (U.S. Patent No. 8,584,598)
Harter et al. (U.S. Patent No. 10,939,676)
Hamilton (U.S. Patent No. 7,182,993)
Fujino (Japanese Patent Publication No. JP H0638721 U)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098. The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON N LABARGE/Examiner, Art Unit 3673  

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673